Citation Nr: 0812072	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-39 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus with peripheral neuropathy.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.  Service personnel records in the veteran's claims 
file verify his status as a combat veteran, specifically his 
receipt of the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that, in pertinent part, granted service 
connection and assigned a 20 percent rating for diabetes 
mellitus with peripheral neuropathy associated with herbicide 
exposure, effective March 1, 2003.  

In a September 2005 rating decision, the RO assigned an 
earlier effective date of February 20, 2003 for the assigned 
20 percent rating for the veteran's diabetes mellitus 
disability. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
veteran's service-connected diabetes mellitus with peripheral 
neuropathy has been controlled with oral hypoglycemic agents, 
insulin, and a restricted diet.  There is no medical evidence 
of restrictions on his activities, any episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization, or any separate compensable complications of 
diabetes, including any peripheral neuropathy or mild non-
proliferative diabetic retinopathy.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for diabetes mellitus with peripheral neuropathy have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.119, Diagnostic Code 7913 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to service 
connection was received in February 2004.  In April 2004 
correspondence, he was notified by the RO of the provisions 
of the VCAA as they applied to service connection claims.  
The letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  In a December 2004 
rating decision, the RO granted entitlement to service 
connection and assigned an initial 20 percent rating for 
diabetes mellitus with peripheral neuropathy.  The veteran 
appealed the assignment of the initial evaluation for this 
benefit.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in March 2007.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The claim for an initial evaluation in excess of 20 percent 
for diabetes mellitus is a downstream issue from the grant of 
service connection.  See Grantham v. Brown, 114 F.3d 1156 
(1997).  VA's General Counsel recently held that no VCAA 
notice was required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  See VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion.  See 38 
U.S.C.A. § 7104(c) (West 2002).  While this logic is called 
into some question in a recent Court case, neither this case 
nor the GC opinion has been struck down.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
veteran's service treatment records and all relevant private 
treatment records pertaining to his service-connected 
condition have been obtained and associated with his claims 
file.  He has also been provided with multiple VA medical 
examinations to assess the current state of his service-
connected diabetes mellitus disability with associated 
complications.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  

Law and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities 
(avoidance of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  

Factual Background and Analysis

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of an initial rating 
in excess of 20 percent for diabetes mellitus with peripheral 
neuropathy.

Private treatment records from the practice of J.D.M., Jr., 
M.D. and B.J.F., M.D., dated in March and April 1995, reflect 
treatment for uncontrolled diabetes.  Additional treatment 
notes dated in February 2004 and June 2004 from that practice 
indicate that the veteran felt okay, followed a diabetic 
diet, and had experienced several low blood sugar spells. 

In an August 2004 VA diabetes mellitus examination report, 
the examiner indicated that the veteran was on insulin as 
well as a non-concentrated sweets diet and has not had any 
ketoacidotic or hypoglycemic reactions.  The veteran 
complained of tingling fingertips and lips but did not report 
any burning sensation or numbness.  He reported a history of 
hypertension as well as symptoms of anal pruritis with no 
loss of strength.  It was further noted that the veteran did 
not have any weight loss, restriction of his activities, 
visual problems related to his diabetes mellitus, or any 
other reports of bowel or bladder functional impairments.  
The examiner indicated that the veteran's lower and upper 
extremities exhibited normal sensory, deep tendon reflexes, 
strength, and peripheral pulses.  His skin did not reflect 
any significant lesions or deformities.  The veteran's foot 
examination revealed normal arches, trimmed nails, and 
thickened dystrophic nails.  The examiner listed clinical 
diagnoses of 1) diabetes mellitus type 2 poorly controlled 
veteran currently on insulin therapy for management; 2) the 
veteran reports peripheral neuropathy including parathesias 
of tingling of bilateral fingers; and 3) hypertension that is 
most likely caused by the result of his diabetes. 

In a February 2007 VA diabetes mellitus examination report, 
the examiner indicated that the veteran was using oral 
medication, insulin twice daily, and a restricted diet to 
treat his diabetes.  The examiner noted that the veteran was 
not restricted in his ability to perform strenuous 
activities.  It was indicated that the veteran did not have 
any of the following related to his diabetes:  kidney 
disease, neurologic disease, gastrointestinal symptoms, skin 
symptoms, peripheral vascular disease, diabetic neuropathy, 
cardiac symptoms, visual symptoms, and neurovascular 
symptoms.  The examiner also detailed that the veteran 
suffered from erectile dysfunction related to his 
hypertensive disease. 

In a February 2007 VA hypertension examination report, the 
examiner diagnosed hypertension with mild cardiomegaly, 
commenting that this was a normal finding with chronic 
hypertension and did not indicate disease.

In a February 2007 VA eye examination report, the examiner 
was evaluated the veteran for diabetic retinopathy and 
hypertensive retinopathy.  Dilated funduscopic examination 
findings revealed a few scattered dot hemorrhages in the left 
eye.  Following an eye examination, The examiner indicated 
that the veteran had ptosis of the right eye with a marginal 
reflex distance of 0 in the right eye and of 2.5 in the left 
eye.  Visual acuity in the right eye was uncorrected, far - 
20/50; uncorrected, near - J16; corrected, far - 20/30; and 
corrected, near - J2.  Visual acuity in the left eye was 
uncorrected, far - 20/25; uncorrected, near - J2; corrected, 
far - 20/25; and corrected, near - J2.  The examiner listed 
impressions of 1) insulin dependent diabetes mellitus with 
mild non-proliferative diabetic retinopathy of the left eye; 
2) early sclerotic as well as cortical cataract changes not 
visually significant; 3) ptosis of the right eye; and 4) 
visual field testing not indicated.

In this case, the objective medical evidence shows that the 
veteran's service-connected diabetes mellitus requires 
insulin, oral medication, and some restrictions in his diet.  
However, the competent medical evidence of record does not 
reflect that the veteran's diabetes mellitus requires 
"regulation of activities", defined in Diagnostic Code 7913 
as "avoidance of strenuous occupational and recreational 
activities".  The Board points out that the requirement that 
diabetes mellitus necessitate regulation of activities is a 
primary factor distinguishing ratings greater than the 20 
percent evaluation under Diagnostic Code 7913.  The Board 
also notes that there is no evidence that the veteran has had 
those factors that are criteria for a rating higher than 40 
percent (episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalizations for diabetic care, visits at least 
twice monthly to a diabetic care provider, etc.).

As an initial matter, the veteran's disabilities of 
hypertension and erectile dysfunction have been separately 
rated, pursuant to Note 1 of Diagnostic Code 7913 and 
38 C.F.R. § 3.310, respectively.  The assigned ratings for 
these matters were not disputed by the veteran and are not 
part of this appeal.

In addition, the evidence of record does not support the 
assignment of a compensable rating for mild non-proliferative 
diabetic retinopathy of the left eye as there is no evidence 
that the veteran has any significant visual acuity impairment 
or visual field loss.  The visual acuity findings of the left 
eye do not correspond to a compensable rating for central 
visual acuity impairment.  See 38 C.F.R. § 4.84a, Table V 
(Ratings for Central Visual Acuity Impairment) (2007).  There 
is also no additional compensable eye disease under 38 C.F.R. 
§ 4.84a that has been characterized as a complication of 
diabetes mellitus.

Where, as here, the criteria for a compensable rating under a 
diagnostic code are not met, a noncompensable rating is 
assigned.  See 38 C.F.R. § 4.31 (2007).  Therefore, although 
mild non-proliferative diabetic retinopathy of the left eye 
is present as a complication of the service-connected 
diabetes mellitus, it is noncompensable and is not to be 
rated separately pursuant to Note (1), as noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  Competent medical evidence also 
does not indicate that the veteran has any additional 
compensable diabetic complications like skin symptoms, 
peripheral vascular disease, or peripheral neuropathy of the 
upper or lower extremities.  Consequently, the assignment of 
a separate disability rating for any other condition is not 
warranted under 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1).

The Board acknowledges the veteran's contentions that his 
diabetes mellitus with peripheral neuropathy is more severely 
disabling.  However, the veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the veteran's claim for 
entitlement to initial rating in excess of 20 percent for 
diabetes mellitus with peripheral neuropathy must be denied.  
The Board has considered staged ratings, under Fenderson v. 
West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus with peripheral neuropathy is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


